EXHIBIT 10.1.3

CONFORMED COPY

  AMENDED AND RESTATED SECURITY AGREEMENT dated as of February 8, 2005, made by
GRAFTECH INTERNATIONAL LTD., a Delaware corporation (“GrafTech”), GRAFTECH
GLOBAL ENTERPRISES INC., a Delaware corporation (“Global”), GRAFTECH FINANCE
INC., a Delaware corporation (the “Borrower”), and the subsidiaries of GrafTech
from time to time party hereto (the “Subsidiary Grantors”, and together with
GrafTech, Global and the Borrower, the “Grantors”) in favor of JPMORGAN CHASE
BANK, N.A., as collateral agent for the Secured Parties (such term and each
other capitalized term used but not otherwise defined herein having the meaning
given it in the Amended and Restated Credit Agreement dated as of February 8,
2005 (as the same may be amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”) among GrafTech, Global, the Borrower, the LC
Subsidiaries from time to time party thereto, the Lenders from time to time
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent, Collateral
Agent and Issuing Bank).


W I T N E S S E T H:

        WHEREAS, pursuant to the Credit Agreement, the Lenders have severally
agreed to make Loans to the Borrower and the Issuing Bank has agreed to issue
Letters of Credit for the accounts of the LC Subsidiaries upon the terms and
subject to the conditions set forth therein; and

        WHEREAS, the Credit Agreement is being amended and restated and each
Grantor that is a party to the existing Security Agreement dated as of February
22, 2000, among GrafTech, Global, the Borrower, the grantors party thereto and
JPMorgan Chase Bank, N.A. (as successor to Morgan Guaranty Trust Company of New
York), as collateral agent for the lenders, has agreed to reaffirm and confirm
the security interests granted by it and its obligations thereunder and to amend
and restate such existing Security Agreement in the form hereof;

        WHEREAS, it is a condition precedent to the obligations of the Lenders
to make the Loans and the Issuing Bank to issue the Letters of Credit that the
Grantors guarantee payment and performance of the obligations under the Credit
Agreement and the other Loan Documents;

        WHEREAS, in satisfaction of such condition, the Grantors have entered
into certain Guarantee Agreements for the benefit of the Secured Parties;

        WHEREAS, it is a further condition precedent to the obligations of the
Lenders to make the Loans and the Issuing Bank to issue the Letters of Credit
that the Grantors shall have executed and delivered this Security Agreement;

2

        NOW, THEREFORE, in consideration of the premises and to induce the
Secured Parties to enter into the Credit Agreement and to induce the Lenders to
make their respective Loans and the Issuing Bank to issue Letters of Credit,
each of the Grantors hereby agrees with the Collateral Agent, for the ratable
benefit of the Secured Parties, as follows:

        1.  Defined Terms.

        1.1   Definitions.  (a)   Capitalized terms used in this Agreement and
not otherwise defined herein have the meanings specified in the Credit
Agreement. All terms defined in the UCC (as defined herein) and not defined in
this Agreement have the meanings specified therein.

        (b)        The following terms shall have the following meanings:

        “Account Debtor” shall mean any person who may become obligated to any
Grantor under, with respect to or on account of an Account.

        “Agreement”shall mean this Security Agreement, as the same may be
amended, modified, restated or otherwise supplemented from time to time.

        “Collateral”shall have the meaning assigned to such term in Section 2 of
this Agreement.

        “General Intangibles” shall mean with respect to each Grantor, the
meaning assigned to such term in the UCC on the date hereof to the extent, in
the case of any General Intangibles arising under any contract or agreement,
that the grant by such Grantor of a security interest pursuant to this Agreement
in its rights under such contract or agreement is permitted without the consent
of any other person, or is permitted with consent if all necessary consents to
such grant of a security interest have been obtained from such other person (it
being understood that the foregoing shall not be deemed to obligate such Grantor
to obtain such consents); provided that the foregoing limitation shall not
affect, limit, restrict or impair the grant by such Grantor of a security
interest pursuant to this Agreement in any Account or General Intangible or any
money or other amounts due or to become due under any such contract or agreement
to the extent provided in Sections 9-404, 9-405 and 9-406 of the UCC as in
effect on the date hereof.

        “Indemnitees”shall mean the Secured Parties and their respective
officers, directors, trustees, affiliates and controlling persons.

        “Obligations”shall mean (a) the due and punctual payment of (i) the
principal of and premium, if any, and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower or any Subsidiary under the Credit Agreement in respect of

3

any Letter of Credit, when and as due, including payments in respect of
reimbursement of disbursements, interest thereon and obligations to provide cash
collateral and (iii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of GrafTech, Global, the
Borrower and the Subsidiaries under the Credit Agreement and the other Loan
Documents (including all monetary obligations of the Intercompany Borrowers
under the Intercompany Notes and Intercompany Borrower Agreements and of the
Intercompany Foreign Borrowers under the Intercompany Foreign Borrower Notes and
Intercompany Foreign Borrower Agreements, but in each case only for as long as
(A) such Intercompany Note and the rights of the Borrower under the Intercompany
Borrower Agreement relating thereto are pledged to the Collateral Agent under
one or more Security Documents as security for the Obligations and (B) such
Intercompany Foreign Borrower Note and the rights of Swissco under the
Intercompany Foreign Borrower Agreement relating thereto are pledged to (1) the
Borrower under one or more Security Documents as security for the obligations of
Swissco under the Swissco Note and the Intercompany Borrower Agreement of
Swissco and (2) the Collateral Agent under one or more Security Documents as
security for the Obligations Guaranteed under the Swissco Guarantee), (b) the
due and punctual performance of all covenants, agreements, obligations and
liabilities of GrafTech, Global, the Borrower and the Subsidiaries under or
pursuant to the Credit Agreement and the other Loan Documents, (c) unless
otherwise agreed upon in writing by the applicable Lender party thereto, the due
and punctual payment and performance of all obligations of GrafTech, Global, the
Borrower and the Subsidiaries, monetary or otherwise, under each
Interest/Exchange Rate Protection Agreement and each Commodity Protection Rate
Agreement entered into with any counterparty that (i) is or was a Lender (or an
Affiliate thereof) at the time such Interest/Exchange Rate Protection Agreement
or Commodity Protection Rate Agreement was entered into or (ii)(A) was a
“Lender” as defined in the Existing Credit Agreement (or an Affiliate thereof)
at the time such Interest/Exchange Rate Protection Agreement was entered into
and (B) was one of the initial Lenders under the Credit Agreement (or an
Affiliate thereof), (d) all obligations of GrafTech, Global, the Borrower and
the Subsidiaries under the Guarantee Agreements and (e) unless otherwise agreed
upon in writing by the applicable Lender party thereto, the due and punctual
payment and performance of the obligations of GrafTech, Global, the Borrower and
the Subsidiaries, monetary or otherwise, under each Cash Management Arrangement
entered into with (i) any person that is or was a Lender (or an Affiliate
thereof) at the time such Cash Management Arrangement was entered into or (ii)
in the case of any Cash Management Arrangement in effect on the Effective Date,
any person that was a Lender under the Credit Agreement on the Effective Date
(or an Affiliate thereof).

        “Perfection Certificate” shall mean a certificate substantially in the
form of Annex I hereto, completed and supplemented with the schedules and
attachments

4

contemplated thereby, and duly executed by a Financial Officer of each of
GrafTech and the Borrower on behalf of GrafTech and the Borrower.

        “Security Interest” shall have the meaning assigned to such term in
Section 2 of this Agreement.

        “UCC”shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

        1.2   Other Definitional Provisions. (a)  The words “hereof,” “herein”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section references are to this Agreement unless otherwise
specified. The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”.

        (b)   The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

        2.       Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Obligations, each Grantor hereby
bargains, sells, conveys, assigns, sets over, mortgages, pledges, hypothecates
and transfers to the Collateral Agent, its successors and assigns, for the
ratable benefit of the Secured Parties, and hereby grants to the Collateral
Agent, its successors and assigns, for the ratable benefit of the Secured
Parties, a security interest (the “Security Interest”) in, all of such Grantor’s
right, title and interest in, to and under the all of the following property now
owned or at any time hereafter acquired by such Grantor, subject to Permitted
Liens (as defined below) (collectively, with respect to each Grantor, the
“Collateral”):

        (a)   all Accounts;

        (b)  all Deposit Accounts;

        (c)   all Documents;

        (d)   all Equipment;

        (e)  all General Intangibles;

        (f)   all Instruments;

        (g)   all Inventory;

        (h)  all Investment Property;

        (i)  Letter-of-Credit rights;

        (j)   commercial tort claims;

        (k)   all books and records pertaining to the Collateral; and

5

        (l)   to the extent not otherwise included, all Proceeds and products of
any and all of the foregoing.

Notwithstanding anything contained in this Agreement or any Loan Document to the
contrary, “Collateral” shall not include (w) any voting Capital Stock of any CFC
in excess of 65% of the outstanding voting Capital Stock of such CFC, (x) the
Intercompany Senior Loans, (y) the Intercompany Senior Loan Guarantees and the
Senior Notes Guarantees or (z) any property of the type specified in
Sections 2(b), (d) (to the extent such Equipment constitutes Fixtures), (e), (f)
and (g) if the granting of a Lien by such Grantor hereunder would violate the
terms of, or otherwise constitute a default under, any document or instrument to
which any Loan Party is a party (other than those documents or instruments
between or among the Loan Parties and/or their Affiliates only) relating to the
ownership of, or pertaining to any rights or interests held in, such property;
provided that the terms to be violated or default that would result in the event
of the granting of the Lien hereunder are typical or customary in connection
with the document or instrument to which they relate.

        Such security interests are granted as security only and shall not
subject any Secured Party to, or in any way alter or modify, any obligation or
liability of any Grantor with respect to or arising out of the Collateral.

        Each Grantor hereby irrevocably authorizes the Collateral Agent at any
time and from time to time to file in any relevant jurisdiction any initial
financing statements (including fixture filings) with respect to the Collateral
or any part thereof and amendments thereto that (i) indicate the Collateral as
all assets of such Grantor or words of similar effect as being of an equal or
lesser scope or with greater detail and (ii) contain the information required by
Article 9 of the Uniform Commercial Code of each applicable jurisdiction for the
filing of any financing statement or amendment, including (a) whether such
Grantor is an organization, the type of organization and any organizational
identification number issued to such Grantor and (b) in the case of a financing
statement filed as a fixture filing or covering Collateral constituting minerals
or the like to be extracted or timber to be cut, a sufficient description of the
real property to which such Collateral relates. Each Grantor agrees to provide
such information to the Collateral Agent promptly upon request.

        3.       Representations and Warranties. Each Grantor hereby represents
and warrants, as to itself and the Collateral in which the security interest is
created by it hereunder, that:

        3.1   Title and Authority. Each Grantor has good and valid rights in and
title to the Collateral with respect to which it has purported to grant a
Security Interest hereunder and has full power and authority to grant to the
Collateral Agent the Security Interest in such Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other person other than
any consent or approval which has been obtained subject to Liens permitted
pursuant to the Credit Agreement (including any such Lien expressly permitted
pursuant to Section 7.02 thereof in respect of which a release in a

6

form acceptable to the Collateral Agent has been delivered to the Collateral
Agent) (the “Permitted Liens”).

        3.2   Filings. The Perfection Certificate has been duly prepared,
completed and executed and the information set forth therein, including the
exact legal name of each Grantor, is correct and complete as of the Effective
Date. The Uniform Commercial Code financing statements (including fixture
filings, as applicable) or other appropriate filings, recordings or
registrations prepared by the Collateral Agent based upon the information
provided to the Collateral Agent in the Perfection Certificate for filing in
each governmental, municipal or other office specified in Schedule 5 to the
Perfection Certificate (or specified by notice from the Borrower to the
Collateral Agent after the Effective Date in the case of filings, recordings or
registrations required by Section 6.11 of the Credit Agreement) are all the
filings, recordings and registrations that are necessary to publish notice of
and protect the validity of and to establish a legal, valid and perfected
security interest in favor of the Collateral Agent (for the benefit of the
Secured Parties) in respect of all Collateral in which the Security Interest may
be perfected by filing, recording or registration in the United States (or any
political subdivision thereof) and its territories and possessions, and no
further or subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements.

        3.3   Validity of Security Interest. The Security Interest constitutes
(a) a legal and valid security interest in all the Collateral securing the
payment and performance of the Obligations and (b) subject to the filings
described in Section 3.2 above, a perfected security interest in all Collateral
in which a security interest may be perfected by filing, recording or
registering a financing statement or analogous document in the United States (or
any political subdivision thereof) and its territories and possessions pursuant
to the Uniform Commercial Code or other applicable law in such jurisdictions.
The Security Interest is and shall be prior to any other Lien on any of the
Collateral, other than Permitted Liens.

        3.4   Absence of Other Liens. The Collateral is owned by the Grantors
free and clear of any Lien except for Permitted Liens. Except to the extent
permitted under the Credit Agreement, the Grantor has not filed or consented to
the filing of (a) any financing statement or analogous document under the
Uniform Commercial Code or any other applicable laws covering any Collateral or
(b) any collateral assignment in which any Grantor assigns any Collateral or any
security agreement or similar instrument covering any Collateral with any
foreign governmental, municipal or other office, which financing statement or
analogous document, assignment, security agreement or similar instrument is
still in effect, except, in each case, for Permitted Liens.

        4.       Covenants. Each Grantor covenants and agrees with the Secured
Parties that, from and after the date of this Agreement until this Agreement is
terminated and the security interests created hereby are released:

        4.1   Delivery of Instruments and Chattel Paper. If an Event of Default
shall have occurred and be continuing and if any amount payable under or in
connection with any of the Collateral owned by such Grantor shall be or become
evidenced by any promissory note, other instrument or chattel paper, upon the
request of the Collateral

7

Agent, such promissory note, instrument or chattel paper shall, to the extent
not already delivered under another Loan Document, be immediately delivered to
the Collateral Agent, duly indorsed in a manner reasonably satisfactory to the
Collateral Agent, to be held as Collateral pursuant to this Agreement.

        4.2   Maintenance of Insurance. Such Grantor shall maintain insurance
policies in accordance with the requirements of Section 6.02 of the Credit
Agreement.

        4.3   Maintenance of Perfected Security Interest; Further Documentation.
(a)  Such Grantor shall maintain the security interests created by this
Agreement as first perfected security interests subject only to Permitted Liens
and shall defend such security interests against all claims and demands of all
persons whomsoever (other than those pursuant to Permitted Liens).

        (b)   At any time and from time to time, upon the written request of the
Collateral Agent, and at the sole expense of such Grantor, such Grantor shall
promptly and duly execute and deliver such further instruments and documents and
take such further action as the Collateral Agent may reasonably request for the
purpose of obtaining or preserving the full benefits of this Agreement and of
the rights and powers herein granted, including the filing of any financing or
continuation statements under the Uniform Commercial Code in effect in any
jurisdiction with respect to the security interests created hereby.

        4.4   Changes in Locations, Name, etc. Such Grantor agrees promptly to
notify the Collateral Agent in writing of any change (i) in its name, (ii) in
its identity or type of organization or corporate structure, (iii) in its
Federal Taxpayer Identification Number or organizational identification number
or (iv) in its jurisdiction of organization. Such Grantor agrees to promptly
provide the Collateral Agent with certified organizational documents reflecting
any of the changes described in the first sentence of this paragraph.

        4.5   Further Identification of Collateral. Such Grantor shall furnish
to the Collateral Agent from time to time statements and schedules further
identifying and describing the Collateral owned by it and such other reports in
connection with such Collateral as the Collateral Agent may reasonably request,
all in reasonable detail.

        4.6   Notices. Such Grantor shall advise the Collateral Agent promptly,
in reasonable detail, at its address set forth in Section 10.01 of the Credit
Agreement, of:

    (a)         any Lien (other than security interests created hereby or
Permitted Liens) on any material portion of the Collateral; and


    (b)         of the occurrence of any other event which could reasonably be
expected to have a material adverse effect on the security interests created
hereby or on the aggregate value of (i) the Collateral owned by it and (ii) all
other Collateral (as such term is defined in the other Security Documents) of
the Borrower and its U.S. Subsidiaries taken as a whole.


        4.7   Collateral Agent's Liabilities and Expenses; Indemnification. (a)
Notwithstanding anything to the contrary provided herein, the Collateral Agent
assumes no liabilities with respect to any claims regarding each Grantor's
ownership (or

8

purported ownership) of, or rights or obligations (or purported rights or
obligations) arising from, the Collateral or any use (or actual or alleged
misuse) whether arising out of any past, current or future event, circumstance,
act or omission or otherwise, or any claim, suit, loss, damage, expense or
liability of any kind or nature arising out of or in connection with the
Collateral or the production, marketing, delivery, sale or provision of goods or
services under or in connection with any of the Collateral. All of such
liabilities shall, as between the Collateral Agent and the Grantors, be borne
exclusively by the Grantors.

        (b)   Each Grantor hereby agrees to pay all expenses of the Collateral
Agent and to indemnify the Collateral Agent with respect to any and all losses,
claims, damages, liabilities and related expenses in respect of this Agreement
or the Collateral, in each case to the extent the Borrower is required to do so
pursuant to Section 10.03 of the Credit Agreement.

        (c)   Any amounts payable by a Grantor as provided hereunder shall be
additional Obligations of it secured hereby and by the other Security Documents.
Without prejudice to the survival of any other agreements contained herein, all
indemnification and reimbursement obligations contained herein shall survive the
payment in full of the principal and interest under the Credit Agreement, the
expiration of the Letters of Credit and the termination of the Commitments or
this Agreement.

        4.8   Use and Disposition of Collateral. A Grantor shall not (i) make or
permit to be made an assignment, pledge or hypothecation of the Collateral owned
by it, and shall grant no other security interest in such Collateral (other than
pursuant hereto or except for any Permitted Liens) or (ii) make or permit to be
made any transfer of such Collateral, and shall remain at all times in
possession thereof, other than transfers to the Collateral Agent pursuant to the
provisions hereof; notwithstanding the foregoing, such Grantor may use and
dispose of such Collateral in any lawful manner not in violation of the
provisions of this Agreement, the Credit Agreement or any other Loan Document to
which it is a party, unless the Collateral Agent shall, after an Event of
Default shall have occurred and during the continuance thereof, notify such
Grantor not to sell, convey, lease, assign, transfer or otherwise dispose of any
such Collateral other than Inventory in the ordinary course of business and
other than any other transfers between the Borrower or a Wholly Owned Subsidiary
that is a Grantor and a Borrower or a Wholly Owned Subsidiary that is a Grantor.

        5.       Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Security Interest, each Grantor agrees, in each case at such Grantor’s own
expense, to take the following actions with respect to the following Collateral
owned by it:

        5.1   Instruments. Except as otherwise provided in the Pledge Agreement,
if any Grantor shall at any time hold or acquire any Instruments, such Grantor
shall forthwith endorse, assign and deliver the same to the Collateral Agent,
accompanied by such instruments of transfer or assignment duly executed in blank
as the Collateral Agent may from time to time reasonably request.

9

        5.2   Deposit Accounts. For each Deposit Account that any Grantor at any
time opens or maintains, such Grantor shall either (i) cause the depositary bank
to agree to comply with instructions from the Collateral Agent to such
depositary bank directing the disposition of funds from time to time credited to
such Deposit Account, without further consent of such Grantor or any other
person, pursuant to an agreement reasonably satisfactory to the Collateral
Agent, or (ii) arrange for the Collateral Agent to become the customer of the
depositary bank with respect to the Deposit Account, with the Grantor being
permitted, only with the consent of the Collateral Agent, to exercise rights to
withdraw funds from such Deposit Account; provided that such Grantor shall not
be required to take such actions with respect to such Deposit Account until such
period as may reasonably be specified by the Collateral Agent. The Collateral
Agent agrees with each Grantor that the Collateral Agent shall not give any such
instructions or withhold any withdrawal rights from any Grantor unless an Event
of Default has occurred and is continuing, or, after giving effect to any
withdrawal, would occur. The provisions of this paragraph shall not apply to
(A) any Deposit Account for which any Grantor, the depositary bank and the
Collateral Agent have entered into a cash collateral agreement specially
negotiated among such Grantor, the depositary bank and the Collateral Agent for
the specific purpose set forth therein and (B) Deposit Accounts for which the
Collateral Agent is the depositary.

        5.3   Investment Property. Except to the extent otherwise provided in
the Pledge Agreement, if any Grantor shall at any time hold or acquire any
certificated securities, such Grantor shall forthwith endorse, assign and
deliver the same to the Collateral Agent, accompanied by such instruments of
transfer or assignment duly executed in blank as the Collateral Agent may from
time to time reasonably specify. If any securities now or hereafter acquired by
any Grantor are uncertificated and are issued to such Grantor or its nominee
directly by the issuer thereof, such Grantor shall promptly notify the
Collateral Agent thereof and, at the Collateral Agent’s reasonable request,
pursuant to an agreement in form and substance reasonably satisfactory to the
Collateral Agent, with such period as may reasonably be specified by the
Collateral Agent, either (i) cause the issuer to agree to comply with
instructions from the Collateral Agent as to such securities, without further
consent of any Grantor or such nominee, or (ii) arrange for the Collateral Agent
to become the registered owner of the securities. If any securities, whether
certificated or uncertificated, or other investment property now or hereafter
acquired by any Grantor are held by such Grantor or its nominee through a
securities intermediary or commodity intermediary, such Grantor shall
immediately notify the Collateral Agent thereof and, at the Collateral Agent’s
reasonable request, pursuant to an agreement in form and substance reasonably
satisfactory to the Collateral Agent, either (i) cause such securities
intermediary or (as the case may be) commodity intermediary to agree to comply
with entitlement orders or other instructions from the Collateral Agent to such
securities intermediary as to such security entitlements or (as the case may be)
to apply any value distributed on account of any commodity contract as directed
by the Collateral Agent to such commodity intermediary, in each case without
further consent of any Grantor or such nominee, or (ii) in the case of financial
assets or other investment property held through a securities intermediary,
arrange for the Collateral Agent to become the entitlement holder with respect
to such investment property, with the Grantor being permitted, only with the
consent of the Collateral Agent,

10

to exercise rights to withdraw or otherwise deal with such investment property.
The Collateral Agent agrees with each of the Grantors that the Collateral Agent
shall not give any such entitlement orders or instructions or directions to any
such issuer, securities intermediary or commodity intermediary, and shall not
withhold its consent to the exercise of any withdrawal or dealing rights by any
Grantor, unless an Event of Default has occurred and is continuing, or, after
giving effect to any such investment and withdrawal rights, would occur. The
provisions of this paragraph shall not apply to any financial assets credited to
a securities account for which the Collateral Agent is the securities
intermediary.

        5.4   Electronic Chattel Paper and Transferable Records. If any Grantor
at any time holds or acquires an interest in any electronic chattel paper or any
“transferable record,” as that term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, such Grantor shall promptly notify the Collateral Agent thereof
and, at the request of the Collateral Agent, shall take such action as the
Collateral Agent may reasonably request to vest in the Collateral Agent control
under UCC Section 9-105 of such electronic chattel paper or control under
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or, as the case may be, Section 16 of the Uniform Electronic Transactions
Act, as so in effect in such jurisdiction, of such transferable record. The
Collateral Agent agrees with such Grantor that the Collateral Agent will
arrange, pursuant to procedures reasonably satisfactory to the Collateral Agent
and so long as such procedures will not result in the Collateral Agent’s loss of
control, for the Grantor to make alterations to the electronic chattel paper or
transferable record permitted under UCC Section 9-105 or, as the case may be,
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or Section 16 of the Uniform Electronic Transactions Act for a party in
control to allow without loss of control, unless an Event of Default has
occurred and is continuing or would occur after taking into account any action
by such Grantor with respect to such electronic chattel paper or transferable
record.

        5.5   Letter-of-Credit Rights. If any Grantor is at any time a
beneficiary under a letter of credit (other than a trade letter of credit) in an
amount in excess of $500,000 now or hereafter issued in favor of such Grantor,
such Grantor shall promptly notify the Collateral Agent thereof and, at the
reasonable request of the Collateral Agent, such Grantor shall, pursuant to an
agreement in form and substance reasonably satisfactory to the Collateral Agent,
either (i) arrange for the issuer and any confirmer of such letter of credit to
consent to an assignment to the Collateral Agent of the proceeds of any drawing
under the letter of credit or (ii) arrange for the Collateral Agent to become
the transferee beneficiary of the letter of credit, with the Collateral Agent
agreeing, in each case, that the proceeds of any drawing under the letter of
credit are to be paid to the applicable Grantor unless an Event of Default has
occurred or is continuing.

        5.6   Commercial Tort Claims. If any Grantor shall at any time hold or
acquire a commercial tort claim in an amount reasonably estimated to exceed
$500,000, the Grantor shall promptly notify the Collateral Agent thereof in a
writing signed by such Grantor, including a summary description of such claim,
and grant to the Collateral Agent in such writing a security interest therein
and in the proceeds thereof, all upon the terms

11

of this Agreement, with such writing to be in form and substance reasonably
satisfactory to the Collateral Agent.

        6.       Provisions Relating to Accounts.

        6.1   Grantors Remain Liable under Accounts. Anything herein to the
contrary notwithstanding, a Grantor shall remain liable under each of the
Accounts to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise to each such Account. No Secured Party shall have any
obligation or liability under any Account (or any agreement giving rise thereto)
by reason of or arising out of this Agreement or the receipt by the Collateral
Agent or any Secured Party of any payment relating to such Account pursuant
hereto, nor shall any Secured Party be obligated in any manner to perform any of
the obligations of a Grantor under or pursuant to any Account (or any agreement
giving rise thereto), to make any payment, to make any inquiry as to the nature
or the sufficiency of any payment received by it or as to the sufficiency of any
performance by any party under any Account (or any agreement giving rise
thereto), to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

        6.2   Analysis of Accounts. The Collateral Agent shall have the right
upon the occurrence and during the continuance of an Event of Default to make
test verifications of the Accounts in any manner and through any medium that it
considers reasonably advisable, and each Grantor shall furnish all such
assistance and information as the Collateral Agent may reasonably require in
connection with such test verifications. At any time and from time to time upon
the occurrence and during the continuance of an Event of Default, upon the
Collateral Agent’s reasonable request and at the expense of each Grantor, each
Grantor shall cause independent public accountants or others reasonably
satisfactory to the Collateral Agent to furnish to the Collateral Agent reports
showing reconciliations, aging and test verifications of, and trial balances
for, the Accounts. Upon the occurrence and during the continuance of an Event of
Default, the Collateral Agent in its own name or in the name of others may
communicate with account debtors on the Accounts to verify with them to the
Collateral Agent’s reasonable satisfaction the existence, amount and terms of
any Accounts.

        6.3   Collections on Accounts. (a)  The Collateral Agent hereby
authorizes each Grantor to collect the Accounts, and the Collateral Agent may
curtail or terminate said authority at any time after the occurrence and during
the continuance of an Event of Default. If required by the Collateral Agent at
any time after the occurrence and during the continuance of an Event of Default,
any payments of Accounts, when collected by a Grantor during the continuance of
such an Event of Default, (i) shall be forthwith (and, in any event, within two
Business Days) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to the Collateral Agent if required, in a Collateral
Account maintained under the sole dominion and control of and on terms and
conditions reasonably satisfactory to the Collateral Agent, subject to
withdrawal by the Collateral Agent as provided in Section 7.3, and (ii) until so
turned over, shall be held by such Grantor in trust for the Secured Parties,
segregated from other funds of such Grantor.

12

        (b)   At the Collateral Agent’s reasonable request after the occurrence
and during the continuance of an Event of Default, each Grantor shall deliver to
the Collateral Agent all original and other documents evidencing, and relating
to, the agreements and transactions which gave rise to the Accounts, including
all original orders, invoices and shipping receipts.

        6.4   Representations and Warranties. As of the date hereof, the place
where each Grantor keeps its records concerning the Accounts is at the location
listed in Section 2(b) of the Perfection Certificate.

        6.5   Covenants. (a)  The amount represented by each Grantor to the
Secured Parties from time to time as owing by each account debtor or by all
account debtors in respect of the Accounts shall at such time be in all material
respects the correct amount actually owing by such account debtor or debtors
thereunder.

        (b)  Upon the occurrence and during the continuance of an Event of
Default, a Grantor shall not grant any extension of the time of payment of any
of the Accounts, compromise, compound or settle the same for less than the full
amount thereof, release, wholly or partly, any person liable for the payment
thereof, or allow any credit or discount whatsoever thereon other than
extensions, credits, discounts, compromises or settlements granted or made in
the ordinary course of business, if the Collateral Agent shall have instructed
the Grantors not to grant or make any such extension, credit, discount,
compromise, or settlement under any circumstances during the continuance of such
Event of Default.

        (c)  Unless a Grantor shall deliver prior written notice, identifying
the change of location for its books and records, such Grantor shall not remove
its books and records from the location specified in Section 6.4.

        7.       Remedies.

        7.1   Notice to Account Debtors. Upon the request of the Collateral
Agent at any time after the occurrence and during the continuance of an Event of
Default, a Grantor shall notify account debtors on any Account, Chattel Paper,
General Intangible or other Collateral that such Account, Chattel Paper, General
Intangible or other Collateral has been assigned to the Collateral Agent for the
ratable benefit of the Secured Parties and that payments in respect thereof
during the continuance of such an Event of Default shall be made directly to the
Collateral Agent.

        7.2   Proceeds to be Turned Over To Collateral Agent. In addition to the
rights of the Collateral Agent and the Secured Parties specified in Section 6.3
with respect to payments of Accounts, if an Event of Default shall occur and be
continuing, all Proceeds received by a Grantor consisting of cash, checks and
other near-cash items shall upon the Collateral Agent’s request be held by such
Grantor in trust for the Secured Parties, segregated from other funds of such
Grantor, and shall, upon the Collateral Agent’s request (it being understood
that the exercise of remedies by the Secured Parties in connection with an Event
of Default under Sections VIII(h) and VIII(i) of the Credit Agreement shall be
deemed to constitute a request by the Collateral Agent for the purposes of this
sentence) forthwith upon receipt by such Grantor, be turned over to the

13

Collateral Agent in the exact form received by such Grantor (duly indorsed by
such Grantor to the Collateral Agent, if required) and held by the Collateral
Agent in a Collateral Account maintained under the sole dominion and control of
the Collateral Agent and on terms and conditions reasonably satisfactory to the
Collateral Agent. All Proceeds while held by the Collateral Agent in a
Collateral Account (or by such Grantor in trust for the Collateral Agent and the
Secured Parties) shall, subject to Section 7.3, continue to be held as
collateral security for all the Obligations and shall not constitute payment
thereof until applied as provided in Section 7.3.

        7.3   Application of Proceeds. If an Event of Default shall have
occurred and be continuing and the Collateral Agent shall have requested a
Grantor to take any action set forth in Section 6.3(a) or 7.2 or the Collateral
Agent shall have taken any action pursuant to Section 7.4, the Collateral Agent
shall apply the proceeds as follows:

          First, to the payment of all costs and expenses incurred by the
Administrative Agent or the Collateral Agent (in its capacity as such hereunder
or under any other Loan Document) in connection with such collection or sale or
otherwise in connection with this Agreement or any of the Obligations, including
all reasonable court costs and the reasonable fees and expenses of its agents
and legal counsel, the repayment of all advances made by the Collateral Agent
hereunder or under any other Loan Document on behalf of any Grantor and any
other costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other Loan Document;


          Second, to the payment of all amounts of the Obligations owed to the
Secured Parties in respect of Loans made by them and outstanding and amounts
owing in respect of any LC Disbursement or Letter of Credit or under any Cash
Management Arrangement, Commodity Rate Protection Agreement or Interest/Exchange
Rate Protection Agreement, pro rata as among the Secured Parties in accordance
with the amount of such Obligations owed to them;


          Third, to the payment and discharge in full of the Obligations (other
than those referred to above), pro rata as among the Secured Parties in
accordance with the amount of such Obligations owed to them; and


          Fourth, after payment in full of all Obligations, to the applicable
Grantor, or its successors or assigns, or to whomsoever may be lawfully entitled
to receive the same or as a court of competent jurisdiction may direct, any
Collateral then remaining.


        7.4   UCC Remedies. If an Event of Default shall have occurred and be
continuing, the Collateral Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the UCC. Without limiting the generality of the foregoing, the Collateral Agent,
without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon a Grantor or any other person (all and each of which

14

demands, defenses, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of any Secured Party or elsewhere upon such terms and conditions
as it may deem advisable and at such prices as it may deem best, for cash or on
credit or for future delivery without assumption of any credit risk. Any Secured
Party shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of (to the extent permitted by
law) any right or equity of redemption in a Grantor, which right or equity is
hereby, to the extent permitted by law, waived or released. Each Grantor further
agrees, at the Collateral Agent’s request, to assemble the Collateral and make
it available to the Collateral Agent at places which the Collateral Agent shall
reasonably select, whether at such Grantor’s premises or elsewhere. The
Collateral Agent shall apply the net proceeds of any such collection, recovery,
receipt, appropriation, realization or sale, after deducting all reasonable
costs and expenses incurred therein or incidental to the care or safekeeping of
any of such Collateral or reasonably relating to such Collateral or the rights
of the Collateral Agent and the Secured Parties hereunder, including reasonable
attorneys’ fees and disbursements, to the payment in whole or in part of the
Obligations, in accordance with Section 7.3, and only after such application and
after the payment by the Collateral Agent of any other amount required by any
provision of law, including Sections 9-610 and 9-615 of the UCC, need the
Collateral Agent account for the surplus, if any, to such Grantor. If any notice
of a proposed sale or other disposition of such Collateral shall be required by
law, such notice shall be in writing and deemed reasonable and proper if given
at least 10 days before such sale or other disposition.

        The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of the Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.

        7.5   Waiver; Deficiency. Each Grantor waives and agrees not to assert
any rights or privileges it may acquire under the UCC. Each Grantor shall remain
liable for any deficiency if the proceeds of any sale or other disposition of
the Collateral are insufficient to pay (i) in the case of each of GrafTech and
Global, its Obligations or those of the Borrower (including as guarantor) and
(ii) in the case of each other Grantor, the Obligations and the reasonable fees
and disbursements of any attorneys employed by any Secured Party to collect such
deficiency.

15

        8.       Collateral Agent’s Appointment as Attorney-in-Fact; Collateral
Agent’s Performance of Grantors’ Obligations.

        8.1   Powers. Each Grantor hereby irrevocably constitutes and appoints
the Collateral Agent and any officer or agent thereof, with full power of
substitution, during the continuance of an Event of Default, as its true and
lawful attorney-in-fact, with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name
from time to time in the Collateral Agent’s discretion, for the purpose of
carrying out the terms of this Agreement, to take any and all appropriate action
and to execute any and all documents and instruments which may be necessary or
desirable to accomplish the purposes of this Agreement, and, without limiting
the generality of the foregoing, such Grantor hereby gives the Collateral Agent
the power and right, on behalf of such Grantor, without notice to or assent by
such Grantor, to do the following upon the occurrence and during the continuance
of an Event of Default:

    (a)        in the name of such Grantor or its own name, or otherwise, to
take possession of and indorse and collect any checks, drafts, notes,
acceptances or other instruments for the payment of moneys due under any
Account, Instrument or General Intangible or with respect to any other
Collateral and to file any claim or to take any other action or proceeding in
any court of law or equity or otherwise deemed appropriate by the Collateral
Agent for the purpose of collecting any and all such moneys due under any
Account, Instrument or General Intangible or with respect to any other
Collateral whenever payable;


    (b)        to pay or discharge taxes and Liens levied or placed on or
threatened against the Collateral (other than Permitted Liens), to effect any
repairs or any insurance called for by the terms of this Agreement and to pay
all or any part of the premiums therefor and the costs thereof,


    (c)        to execute, in connection with any sale provided for in Section
7.4, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and


    (d)        (i)  to direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Collateral Agent or as the Collateral Agent shall direct;
(ii) to ask or demand for, collect, receive payment of and receipt for, any and
all moneys, claims and other amounts due or to become due at any time in respect
of or arising out of any Collateral; (iii) to sign and indorse any invoices,
freight or express bills, bills of lading, storage or warehouse receipts, drafts
against debtors, assignments, verifications, notices and other documents in
connection with any of the Collateral; (iv) to commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any thereof and to enforce any other
right in respect of any Collateral; (v) to defend any suit, action or proceeding
brought against any Grantor with respect to any Collateral; (vi) to settle,
compromise or adjust any such suit, action or proceeding and, in connection
therewith, to give such discharges or releases as the Collateral Agent may deem
appropriate; and (vii) generally, to use, sell, transfer,


16

  pledge make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the Collateral Agent were the
absolute owner thereof for all purposes, and to do, at the Collateral Agent’s
option and at the expense of such Grantor, at any time, or from time to time,
all acts and things which the Collateral Agent reasonably deems necessary to
protect, preserve or realize upon such Collateral and the Collateral Agent’s and
the Secured Parties’ security interests therein and to effect the intent of this
Agreement, all as fully and effectively as such Grantor might do.


        8.2   Performance by Collateral Agent of Grantor’s Obligations. If any
Grantor fails to perform or comply with any of its agreements contained herein,
the Collateral Agent, at its option, but without any obligation so to do, may
perform or comply, or otherwise cause performance or compliance, with such
agreement.

        8.3   Grantor’s Reimbursement Obligation. The expenses of the Collateral
Agent reasonably incurred in connection with actions undertaken as provided in
this Section 8, together with interest thereon at a rate per annum equal to the
default rate of interest set forth in Section 2.12 of the Credit Agreement, from
the date payment is demanded by the Collateral Agent to the date reimbursed by a
Grantor, shall be payable by the Borrower to the Collateral Agent on demand.

        8.4   Ratification; Power Coupled With An Interest. Each Grantor hereby
ratifies all that said attorneys shall lawfully do or cause to be done by virtue
hereof. All powers, authorizations and agencies contained in this Agreement are
coupled with an interest and are irrevocable until this Agreement is terminated
and the security interests created hereby are released.

        9.       Duty of Collateral Agent. The Collateral Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under the UCC or otherwise, shall be to deal with it in the
same manner as the Collateral Agent deals with similar property for its own
account. No Secured Party nor any of its respective directors, officers,
employees or agents shall be liable for failure to demand, collect or realize
upon any of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of a
Grantor or any other person or to take any other action whatsoever with regard
to the Collateral or any part thereof. The powers conferred on the Secured
Parties hereunder are solely to protect the Secured Parties’ interests in the
Collateral and shall not impose any duty upon any Secured Party to exercise any
such powers. The Secured Parties shall be accountable only for amounts that they
actually receive as a result of the exercise of such powers, and neither they
nor any of their officers, directors, employees or agents shall be responsible
to any Grantor for any act or failure to act hereunder, except for their own
gross negligence or willful misconduct.

        10.       Authority of Collateral Agent. Each Grantor acknowledges that
the rights and responsibilities of the Collateral Agent under this Agreement
with respect to any action taken by the Collateral Agent or the exercise or
non-exercise by the Collateral Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Collateral Agent

17

and the other Secured Parties, be governed by the Credit Agreement and by such
other agreements with respect thereto as may exist from time to time among them
but, as between the Collateral Agent and the Grantors, the Collateral Agent
shall be conclusively presumed to be acting as agent for the other Secured
Parties with full and valid authority so to act or refrain from acting.

        11.       Notices. All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 10.01 of the Credit Agreement. All communications and
notices hereunder to any Subsidiary Grantor shall be given to it in care of the
Borrower as provided in Section 10.01 of the Credit Agreement.

        12.       Security Interest Absolute. All rights of the Collateral Agent
hereunder, the security interest and all obligations of the Grantors hereunder
shall be absolute and unconditional.

        13.       Survival of Agreement. All covenants, agreements,
representations and warranties made by any Grantor herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Secured Parties and shall survive the making by the
Lenders of the Loans, the execution and delivery to the Lenders of the Loan
Documents and the issuance of any Letters of Credit, regardless of any
investigation made by the Secured Parties or on their behalf, and shall continue
in full force and effect as long as the principal of or any accrued interest on
any Loan or L/C Disbursement, or any fee or any other amount payable under or in
respect of this Agreement or any other Loan Document is outstanding and unpaid
and so long as any Letter of Credit is outstanding and so long as the
Commitments have not been terminated.

        14.       WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 14.

        15.       Jurisdiction; Consent to Service of Process. (a)  Each Grantor
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of any New York State court or Federal court of
the United States of America sitting in New York City, and any appellate court
from any thereof, in any action or

18

proceeding arising out of or relating to this Agreement or the other Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any Loan Party or any Secured Party may otherwise have to
bring any action or proceeding relating to this Agreement or the other Loan
Documents against any Grantor or any Secured Party or its properties in the
courts of any jurisdiction.

        (b)   Each Grantor and each Secured Party hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the other Loan Documents in any New York State or Federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

        (c)   Each party to this Agreement irrevocably consents to service by
mail at the address provided for notices in Section 11. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

        16.       Termination and Release. (a)  This Agreement and the security
interest created hereunder shall terminate when all Obligations have been fully
and indefeasibly paid and when the Secured Parties have no further Commitments
under the Credit Agreement and no Letters of Credit are outstanding, at which
time the Collateral Agent shall execute and deliver to each Grantor, or to such
person or persons as such Grantor shall reasonably designate, all Uniform
Commercial Code termination statements and similar documents prepared by such
Grantor at its expense which such Grantor shall reasonably request to evidence
such termination. Any execution and delivery of termination statements or
documents pursuant to this Section 16(a) shall be without recourse to or
warranty by the Collateral Agent.

        (b)   Notwithstanding anything herein to the contrary, if all the
obligations in respect of any Cash Management Arrangement, Commodity Rate
Protection Agreement or Interest/Exchange Rate Protection Agreement, if any,
have been secured on a ratable basis with the obligations under a refinancing or
replacement of the Credit Agreement, then this Agreement and the security
interest created hereunder shall terminate when all the obligations under the
Credit Agreement have been fully and indefeasibly paid and when the Secured
Parties have no further Commitments under the Credit Agreement and no Letters of
Credit are outstanding.

        (c)   A Subsidiary Grantor shall automatically be released from its
obligations hereunder and the Security Interest in the Collateral of such
Subsidiary Grantor shall be automatically released in the event that a portion
of the Capital Stock of

19

such Subsidiary Grantor shall be sold, transferred or otherwise disposed of to a
person that is not an Affiliate of GrafTech in a transaction permitted pursuant
to Section 7.05 of the Credit Agreement that will result in such Subsidiary
Grantor ceasing to be a Subsidiary after giving effect to such disposition. Any
Collateral granted hereunder shall be released (automatically and without
further action on the part of the Collateral Agent) upon the sale, transfer or
other disposition of such Collateral to a transferee who is not a “Grantor”
hereunder, to the extent that such sale, transfer or other disposition is
permitted under the Credit Agreement.

        17.       Severability. In case any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, neither party hereto shall be required to comply with such
provision for so long as such provision is held to be invalid, illegal or
unenforceable, but the validity, legality and enforceability of the remaining
provisions contained herein and in the other Loan Documents shall not in any way
be affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

        18.       Amendments in Writing; No Waiver; Cumulative Remedies.

        18.1   Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except by a
written instrument executed by the Grantors and the Collateral Agent; provided
that any provision of this Agreement may be waived by the Required Lenders
pursuant to a letter or agreement executed by the Collateral Agent or by
telecopy transmission from the Collateral Agent.

        18.2   No Waiver by Course of Conduct. No Secured Party shall by any act
(except by a written instrument pursuant to Section 20.1) or delay be deemed to
have waived any right or remedy hereunder or to have acquiesced in any Default
or Event of Default or in any breach of any of the terms and conditions hereof.
No failure to exercise, nor any delay in exercising, on the part of any Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which such Secured Party would otherwise have on any future
occasion.

        19.       Remedies Cumulative. The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.

        20.       Section Headings. The Section headings used in this Agreement
are for convenience of reference only and are not to affect the construction
hereof or be taken into consideration in the interpretation hereof.

20

        21.    Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of each
Grantor and the Secured Parties and their successors and assigns; provided that
this Agreement may not be assigned by any Grantor without the prior written
consent of the Collateral Agent.

        22.    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

        23.    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract.

        24.    Additional Grantors. Pursuant to Section 6.11 of the Credit
Agreement (and the requirement thereunder that all actions be taken in order to
cause the Collateral and Guarantee Requirement to be satisfied at all times),
certain Subsidiaries are required to enter into this Agreement as a Grantor upon
the occurrence of certain events. Upon execution and delivery, after the date
hereof, by the Collateral Agent and such Subsidiary of an instrument in the form
of Annex I, such Subsidiary shall become a Grantor hereunder with the same force
and effect as if originally named as a Grantor hereunder. The execution and
delivery of any such instrument shall not require the consent of any Grantor
hereunder. The rights and obligations of each Grantor hereunder shall remain in
full force and effect notwithstanding the addition of any new Grantor as a party
to this Agreement.

21

        IN WITNESS WHEREOF, the undersigned has caused this Security Agreement
to be duly executed and delivered as of the date first above written.

GRAFTECH INTERNATIONAL LTD.,


    By /S/ CORRADO F. DE GASPERIS
          ——————————————
          Name: Corrado F. De Gasperis
          Title: Vice President, CFO and CIO


GRAFTECH GLOBAL ENTERPRISES INC.,


    By /S/ CORRADO F. DE GASPERIS
          ——————————————
          Name: Corrado F. De Gasperis
          Title: Vice President, CFO and CIO


GRAFTECH FINANCE INC.,


    By /S/ CORRADO F. DE GASPERIS
          ——————————————
          Name: Corrado F. De Gasperis
          Title: Vice President, CFO and CIO


EACH OF THE SUBSIDIARY
GRANTORS LISTED ON SCHEDULE I
HERETO,


    By /S/ KAREN G. NARWOLD
          ——————————————
          Name: Karen G. Narwold
           Title: Attorney-in-Fact


22

JPMORGAN CHASE BANK, N.A.,
as Collateral Agent,


    By /S/ JOHN C. RIORDAN
          ——————————————
          Name: John C. Riordan
          Title: Vice President


SCHEDULE I
TO THE SECURITY AGREEMENT

UCAR Carbon Company Inc.
Brandywine West Building
1521 Concord Pike, Suite 301
Wilmington, Delaware 19803

UCAR International Trading Inc.
Brandywine West Building
1521 Concord Pike, Suite 301
Wilmington, Delaware 19803

UCAR Carbon Technology LLC,
Brandywine West Building
1521 Concord Pike, Suite 301
Wilmington, Delaware 19803

Graphite Electrode Network LLC
Brandywine West Building
1521 Concord Pike, Suite 301
Wilmington, Delaware 19803

Union Carbide Grafito Inc.
Brandywine West Building
1521 Concord Pike, Suite 301
Wilmington, Delaware 19803

UCAR Holdings V Inc.
Brandywine West Building
1521 Concord Pike, Suite 301
Wilmington, Delaware 19803

EXHIBIT A TO
SECURITY AGREEMENT

  SUPPLEMENT NO. [ ] dated as of [ ], to the Amended and Restated Security
Agreement dated as of February 8, 2005 (the “Security Agreement”), made by
GRAFTECH INTERNATIONAL LTD., a Delaware corporation (“GrafTech”), GRAFTECH
GLOBAL ENTERPRISES INC., a Delaware corporation (“Global”), GRAFTECH FINANCE
INC., a Delaware corporation (the “Borrower”), and the subsidiaries of GrafTech
from time to time party thereto (the “Subsidiary Grantors”, and together with
GrafTech, Global and the Borrower, the “Grantors”) in favor of JPMORGAN CHASE
BANK, N.A. as collateral agent for the Secured Parties (such term and each other
capitalized term used but not defined herein having the meaning given it in the
Credit Agreement).


    A.        Reference is made to the Amended and Restated Credit Agreement
dated as of February 8, 2005 (as the same may be amended, supplemented, restated
or otherwise modified from time to time, the “Credit Agreement”) among GrafTech,
Global, the Borrower, the LC Subsidiaries from time to time party thereto, the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent, Collateral Agent and Issuing Bank.

    B.        The Grantors have entered into the Security Agreement in order to
induce the Lenders to make Loans and the Issuing Bank to issue Letters of Credit
pursuant to, and upon the terms and subject to the conditions specified in, the
Credit Agreement. Pursuant to Section 6.11 of the Credit Agreement (and the
requirement thereunder that all actions be taken in order to cause the
Collateral and Guarantee Requirement to be satisfied at all times), certain
Subsidiaries are required to enter into the Security Agreement as a Grantor upon
the occurrence of certain events. Section 24 of the Security Agreement provides
that additional Subsidiaries may become Grantors under the Security Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned (the “New Grantor”) is a Subsidiary and is executing this Supplement
in accordance with the requirements of the Credit Agreement to become a Grantor
under the Security Agreement in order to induce the Lenders to make additional
Loans and the Issuing Bank to issue additional Letters of Credit and as
consideration for Loans previously made and Letters of Credit previously issued.

    Accordingly, the Collateral Agent and the New Grantor agree as follows:

    SECTION 1.        In accordance with Section 24 of the Security Agreement,
the New Grantor by its signature below becomes a Grantor under the Security
Agreement with the same force and effect as if originally named therein as a
Grantor and the New Grantor hereby agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder. Each reference to a
“Grantor” in the Security Agreement shall be deemed to include the New Grantor.
The Security Agreement is hereby incorporated herein by reference.

2

    SECTION 2.        The New Grantor represents and warrants to the Secured
Parties that this Supplement has been duly authorized, executed and delivered by
it and constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms, subject to the effects of applicable
bankruptcy, insolvency or similar laws effecting creditors’ rights generally and
equitable principles of general applicability.

    SECTION 3.        This Supplement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument. This Supplement shall
become effective when the Collateral Agent shall have received counterparts of
this Supplement that, when taken together, bear the signatures of the New
Grantor and the Collateral Agent.

    SECTION 4.        Except as expressly supplemented hereby, the Security
Agreement shall remain in full force and effect.

    SECTION 5.        THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

    SECTION 6.        In case any one or more of the provisions contained in
this Supplement should be held invalid, illegal or unenforceable in any respect,
neither party hereto shall be required to comply with such provision for so long
as such provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

    SECTION 7.        All communications and notices hereunder shall be given as
provided in the Security Agreement. All communications and notices hereunder to
the New Grantor shall be given to it at the address set forth under its
signature, with a copy to the Borrower, as such address may be changed in
accordance with the Security Agreement.

        IN WITNESS WHEREOF, the New Grantor and the Collateral Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

[NAME OF NEW GRANTOR],


    By
          ——————————————
          Name:
          Title:
          Address:


JPMORGAN CHASE BANK, N.A.,
as Collateral Agent,


    By
          ——————————————
          Name:
          Title:


ANNEX I
TO THE SECURITY AGREEMENT

PERFECTION CERTIFICATE

        Reference is made to (a) the Amended and Restated Credit Agreement dated
as of February 8, 2005 (as the same may be amended, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”) among GrafTech
International Ltd., a Delaware corporation (“GrafTech”), GrafTech Global
Enterprises Inc., a Delaware corporation (“Global”), GrafTech Finance Inc., a
Delaware corporation (the “Borrower”), the LC Subsidiaries from time to time
party thereto, the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent, Collateral Agent and Issuing Bank, and
(b) the Amended and Restated Security Agreement dated as of the date hereof (the
“Security Agreement”), among GrafTech, Global, the Borrower, the subsidiary
grantors from time to time party thereto and the Collateral Agent. Each
capitalized term used but not defined herein shall have the meaning assigned
thereto in the Security Agreement, or, if not defined therein, in the Credit
Agreement.

        The undersigned, a Financial Officer of each of GrafTech and the
Borrower, hereby certify to the Collateral Agent and each other Secured Party as
follows:

    1.  Names.

    (a)        The exact corporate name of each Grantor, as such name appears in
its respective certificate of incorporation, is as follows:

    (b)        Set forth below is each other corporate name each Grantor has had
in the past five years, together with the date of the relevant change:

    (c)        Except as set forth in Schedule 1 hereto, no Grantor has changed
its identity or corporate structure in any way within the past five years.
Changes in identity or corporate structure would include mergers, consolidations
and acquisitions, as well as any change in the form, nature or jurisdiction of
corporate organization. If any such change has occurred, include in Schedule 1
the information required by Sections 1 and 2 of this certificate as to each
acquiree or constituent party to a merger or consolidation.

    (d)        The following is a list of all other names (including trade names
or similar appellations) used by each Grantor or any of its divisions or other
business units in connection with the conduct of its business or the ownership
of its properties at any time during the past five years:

    (e)          Set forth below is the Organizational Identification Number, if
any, issued by the jurisdiction of formation of each Grantor that is a
registered organization:

    (f)        Set forth below is the Federal Taxpayer Identification Number of
each Grantor:

2

      2.  Current Locations.

    (a)        The chief executive office of each Grantor is located at the
address set forth opposite its name below:

Grantor Mailing Address County State



    (b)        Set forth below opposite the name of each Grantor are all
locations where such Grantor maintains any books or records relating to any
accounts receivable (with each location at which chattel paper, if any, is kept
being indicated by an “*”):

Grantor Address County State



    (c)        Set forth below opposite the name of each Grantor are the names
and addresses of all persons other than such Grantor that have possession of any
of the Collateral other than investment property or deposit accounts of such
Grantor:

Grantor Name Address County State



    3.   Unusual Transactions. All accounts receivable have been originated by
the Grantors and all Inventory has been acquired by the Grantors in the ordinary
course of business.

    4.  File Search Reports. Attached hereto as Schedule 4(A) are true copies of
file search reports from the Uniform Commercial Code filing offices where
filings described in Section 4.19 of the Credit Agreement are to be made.
Attached hereto as Schedule 4(B) is a true copy of each financing statement or
other filing identified in such file search reports.

    5.   UCC Filings. Financing statements in substantially the form of Schedule
5 hereto have been prepared by the Collateral Agent based upon the information
provided herein for filing in the proper Uniform Commercial Code filing office
in the jurisdiction in which each Grantor is located and, to the extent any of
the collateral is comprised of fixtures, timber to be cut or as extracted
collateral from the wellhead or minehead, in the proper local jurisdiction, in
each case as set forth with respect to such Grantor in Section 2 hereof.

    6.   Schedule of Filings. Attached hereto as Schedule 6 is a schedule
setting forth, with respect to the filings described in Section 5 hereof, each
filing and the filing office in which such filing is to be made.

    7.   Stock Ownership. Attached hereto as Schedule 7 is a true and correct
list of all the duly authorized, issued and outstanding equity interests of the
GrafTech, Global, the Borrower and each Subsidiary and the record and beneficial
owners of such equity interests. Also set forth on Schedule 7 is each equity
investment of the Borrower,

3

GrafTech, Global and each Subsidiary that represents 50% or less of the equity
of the entity in which such investment was made.

    8.   Notes. Attached hereto as Schedule 8 is a true and correct list of all
notes held by the Borrower, GrafTech, Global and each Subsidiary and all
intercompany notes between the Borrower, GrafTech, Global and each Subsidiary
and between each Subsidiary and each other Subsidiary.

    9.   Advances. Attached hereto as Schedule 9 is (a) a true and correct list
of all advances made by GrafTech and any subsidiary of GrafTech to GrafTech or
any subsidiary of GrafTech (other than those identified on Schedule 8), which
advances will be on and after the date hereof evidenced by one or more
intercompany notes pledged to the Collateral Agent under one or more Pledge
Agreements, and (b) a true and correct list of all unpaid intercompany transfers
of goods sold and delivered by or to GrafTech or any Subsidiary other than
intercompany sales of inventory in the ordinary course of business.

    10.   Mortgage Filings. Attached hereto as Schedule 10 is a list setting
forth, with respect to each Mortgaged Property, (i) the exact corporate name of
the corporation that owns such property as such name appears in its certificate
of incorporation, (ii) if different from the name identified pursuant to clause
(i), the exact name of the current record owner of such property reflected in
the records of the filing office for such property identified pursuant to the
following clause and (iii) the filing office in which a Mortgage with respect to
such Mortgaged Property must be filed or recorded in order for the Collateral
Agent to obtain a perfected security interest therein.

    11.   Deposit Accounts. Attached hereto as Schedule 11 is a true and correct
list of deposit accounts, brokerage accounts or securities investment accounts
maintained by each Grantor, including the name and address of the depositary
institution, the type of account, and the account number.

    12.   Commercial Tort Claims. Attached hereto as Schedule 12 is a true and
correct list of commercial tort claims in excess of $500,000 held by any
Grantor, including a brief description thereof.

4

        IN WITNESS WHEREOF, the undersigned have duly executed this certificate
on this [ ] day of [ ].

GRAFTECH INTERNATIONAL LTD.,


    by
          ——————————————
          Name:
          Title: [Financial Officer]
          Address:


GRAFTECH FINANCE INC.,


    by
          ——————————————
          Name:
          Title: [Financial Officer]
          Address:


SCHEDULE 1
TO THE PERFECTION CERTIFICATE

CHANGES IN CORPORATE STRUCTURE AND IDENTITY

SCHEDULE 4(A)
TO THE PERFECTION CERTIFICATE

FILE SEARCH REPORTS

Attached hereto.

SCHEDULE 4(B)
TO THE PERFECTION CERTIFICATE

EXISTING FINANCING STATEMENTS AND LIENS

Attached hereto.

SCHEDULE 5
TO THE PERFECTION CERTIFICATE

FORM OF FINANCING STATEMENT

Attached hereto.